Case: 5:18-cr-00653-CAB Doc #: 27 Filed: 07/11/19 1 of 12. PageID #: 109



                     IN UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 UNITED STATES OF AMERICA )              CASE NO.: 5:18 CR 00653-001
                               )
       Plaintiff,              )         JUDGE CHRISTOPHER A. BOYKO
                               )
 -vs-                          )         SENTENCING MEMORANDUM OF
                               )         JOHN J. VERESPEJ, JR.
 JOHN J. VERESPEJ, JR.         )
                               )
       Defendant.              )
 ______________________________)

        NOW COMES the Defendant, JOHN J. VERESPEJ, JR., by and through his

 undersigned counsel, and hereby submits his Sentencing Memorandum. Mr. Verespej

 respectfully requests this Honorable Court consider a sentence sufficient, but not greater

 than necessary, to comply with the purposes of 18 U.S.C. §3553. A more thorough

 explanation of his sentencing request is attached hereto and incorporated herein in the

 attached Memorandum in Support. The intended submission of this Sentencing

 Memorandum is to assist the Court in fashioning the Defendant, JOHN J. VERESPEJ,

 JR.’s, sentence on July 25, 2019 at 2:00 p.m.

                                           Respectfully submitted,

                                             /s. James M. Campbell
                                           JAMES M. CAMPBELL, #0004733
                                           Attorney for Defendant, John J. Verespej, Jr.
                                           2717 Manchester Road
                                           Akron, OH 44319
                                           P: (330) 745-2422
                                           F: (330) 745-2447
                                           jamescampbell@campbelllawakron.com




                                          1
Case: 5:18-cr-00653-CAB Doc #: 27 Filed: 07/11/19 2 of 12. PageID #: 110

                          MEMORANDUM IN SUPPORT

 A. PROCEDURAL BACKGROUND

         On November 9, 2018, a one count Indictment was filed against JOHN J.

 VERESPEJ, JR. (hereinafter referred to as Mr. Verespej).

         Mr. Verespej was arrested on these charges on November 13, 2018 and was detained

 until November 29, 2018 when he was released from custody and immediately entered a

 residential drug treatment program. He completed the treatment program on December 27,

 2018 and was released. On January 25, 2019 he was taken into custody and has remained in

 custody to this date.

         Mr. Verespej was charged as follows:

         Count 1 charged that on April 5, 2018, the defendant, committed the offense of

 manufacturing counterfeit Federal Reserve Notes in violation of 18 USC 471.

         On April 9, 2019, Mr. Vereespej plead guilty to the one count in a written Plea

 Agreement.

 B. FACTUAL BACKGROUND

         In April 2018, Mr. Verespej made several counterfeit twenty dollar bills on his home

 printer. He took the counterfeit notes to a local Wal-Mart on several occasions and passed

 them.

         When he was confronted by the police officers at the store, he advised them that the

 counterfeit materials were still at his house and fully cooperated with the investigation.

 C. PRETRIAL RELEASE/BOND/DETENTION

         Mr. Verespej was detained in federal custody from November 13, 2018 to November

 29, 2018. He attended a residential drug treatment program from November 29, 2018 –

 December 27, 2018 and was out on bond until January 25, 2019 when he went back into

 custody. He has remained in custody since January 25, 2019.


                                            2
Case: 5:18-cr-00653-CAB Doc #: 27 Filed: 07/11/19 3 of 12. PageID #: 111

 D. PLEA AGREEMENT

        There is a written Plea Agreement filed in this matter. The pertinent parts of the Plea

 Agreement are as follows:

           1. Mr. Verespej plead guilty to the only count.

           2. The maximum statutory penalty for this count is a maximum sentence of

               imprisonment of 20 years and a maximum period of 3 years of supervised

               release.

           3. The Court will determine the advisory guideline range after a presentence

               report has been prepared by the U.S. Probation Department and reviewed by

               all parties.

           4. Mr. Verespej and the government agree to recommend that the Court impose

               a sentence within the applicable Sentencing Guideline range in accordance

               with the following computation:

                       Base Offense Level                                           15

                       Subtotal Before Acceptance of Responsibility                 15

           5. The Government will recommend a two-level reduction for acceptance of

               responsibility.

           6. Neither Mr. Verespej nor the Government will recommend or suggest that a

               departure or variance is appropriate.

           7. Mr. Verespej’s criminal history shall be determined by the Court after the

               completion of a Pre-Sentence Investigation by the U.S. Probation Office.

           8. If Mr. Verespej is given all of the adjustments set forth in his Plea

               Agreement, his final total offense level should be 13, which is calculated as

               follows:

                       Base Offense Level and all Specific Offense Adjustments              15
                       Acceptance of Responsibility                                         -2
                                           3
Case: 5:18-cr-00653-CAB Doc #: 27 Filed: 07/11/19 4 of 12. PageID #: 112

                                                                                            13

            9. Mr. Verespej reserves the right to appeal his sentence under certain

               circumstances set forth in the Plea Agreement.

 E. LAW

        In Peugh v. United States, 133 S.Ct. 2072, 569 U.S. 530, (2013), the United States

 Supreme Court set out the following history with regard to the United States Sentencing

 Guidelines:

        Prior to 1984, the broad discretion of sentencing courts and parole officers
        had led to significant sentencing disparities among similarly situated
        offenders. To address this problem, Congress created the United States
        Sentencing Commission. Mistretta v. United States, 488 U.S. 361, 362, 366-
        367, 109 S.Ct. 647, 102 L.Ed.2d 714 (1989). The Sentencing Reform Act of
        1984, 98 Stat. 1987, eliminated parole in the federal system and directed the
        Sentencing Commission to promulgate uniform guidelines that would be
        binding on federal courts at sentencing. Mistretta, 488 U.S., at 367, 109 S.Ct.
        647. The Commission produced the now familiar Sentencing Guidelines: a
        system under which a set of inputs specific to a given case (the particular
        characteristics of the offense and offender) yielded a predetermined output (a
        range of months within which the defendant could be sentenced).

        In United States v. Booker, 543 U.S. 220, 244, 125 S.Ct. 738, 160 L.Ed.2d
        621 (2005), however, this Court held that mandatory Guidelines ran afoul of
        the Sixth Amendment by allowing judges to find facts that increased the
        penalty for a crime beyond "the maximum authorized by the facts established
        by a plea of guilty or a jury verdict." See also Apprendi v. New Jersey, 530
        U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). The appropriate
        remedy for this violation, the Court determined, was to strike those portions
        of the Sentencing Reform Act that rendered the Guidelines mandatory.
        Booker, 543 U.S., at 245-258, 125 S.Ct. 738. Under the resulting scheme, a
        district court is still required to consult the Guidelines. See id., 2080*2080 at
        259-260, 264, 125 S.Ct. 738; 18 U.S.C. § 3553(a)(4)(A). But the Guidelines
        are no longer binding, and the district court must consider all of the factors
        set forth in § 3553(a) to guide its discretion at sentencing, see Booker, 543
        U.S., at 259-260, 264, 125 S.Ct. 738. The Booker remedy, "while not the
        system Congress enacted," was designed to "continue to move sentencing in
        Congress' preferred direction, helping to avoid excessive sentencing
        disparities while maintaining flexibility sufficient to individualize sentences
        where necessary." Id., at 264-265, 125 S.Ct. 738.

        Following Booker there was a triad of Supreme Court decisions in 2007, Rita v.

 United States, 551 U.S. 338, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007); Gall v. United States,


                                           4
Case: 5:18-cr-00653-CAB Doc #: 27 Filed: 07/11/19 5 of 12. PageID #: 113

 552 U.S. 38, 128 S.Ct 586, 169 L.Ed.2d 445 (2007); Kimbrough v. United States, 552 U.S.

 85, 128 S.Ct. 558, 169 L.Ed.2d 481 (2207) clarified that a district court must begin its

 sentencing consideration with the Guidelines. See e.g. Gall, 552 U.S. at 49, 128 S.Ct. 586.

        These cases developed a three-step process that Courts are required to follow before

 imposing sentences on defendants. This three-step process was very succinctly set out by the

 Honorable Chief Judge Curtis L. Callier in United States v. Rothwell, 847 F.Supp.2d 1048

 (E.D. Tenn 2012):

        First, the Court determines the proper advisory Guidelines range. Gall, 552
        U.S. at 49, 128 S.Ct. 586 (" [A] district court should begin all sentencing
        proceedings by correctly calculating the applicable Guidelines range ....")
        (citing Rita ); see also Bistline, 665 F.3d at 761 ("Although the Sentencing
        Guidelines are now only advisory, they still ‘should be the starting point and
        the initial benchmark’ for choosing a defendant's sentence.")
        (quoting Gall, 552 U.S. at 49, 128 S.Ct. 586). To make this determination the
        Court often will have to resolve objections to the PSR's Guidelines
        calculations as well as any factual or legal disputes related to a defendant's
        criminal history or offense of conviction. Once the Court has resolved any
        objections or other disputes, the Court calculates a defendant's advisory
        Guidelines range using the sentencing table in Chapter A, Part V of the
        USSG. Performing the Guidelines calculation as the first step permits a
        reviewing court to " first ensure the district court committed no significant
        procedural error, such as failing to calculate (or improperly calculating) the
        Guidelines range." United States v. Robinson, 669 F.3d 767, 773 (6th
        Cir.2012) (quoting Gall, 552 U.S. at 51, 128 S.Ct. 586).


        Second, the Court determines whether a departure from the advisory
        Guidelines range is warranted. This step requires the Court to determine
        whether, pursuant to the USSG Manual, any departures from the advisory
        Guidelines range apply. USSG ch. 5, pt. K; Phelps, 366 F.Supp.2d at 586. To
        assist the Court in determining whether it should grant an upward or
        downward departure, the Court considers arguments and motions filed by the
        parties under the Guidelines or the Commission's policy statements. 18
        U.S.C. § 3553(a)(4) and (5). As the Court observed in Phelps, "
        [d]etermination of departures also allows the Sentencing Commission to
        better fulfill its role in making recommendations to Congress and in making
        periodic adjustments to the Guidelines in light of actual sentences being
        imposed." Id. at 585. Determination of departures is an essential part of
        properly calculating the applicable Guidelines range. Only after a court has
        correctly departed upward or downward (if it departs at all) from the initial
        Guidelines range has the court determined the proper advisory Guidelines
        range for sentencing purposes. It is often tempting to avoid the difficult
        departure analysis and go directly to a consideration of the sentencing factors
        under § 3553 but doing this would short circuit the sentencing process and
                                             5
Case: 5:18-cr-00653-CAB Doc #: 27 Filed: 07/11/19 6 of 12. PageID #: 114

        defeat the laudable goals of honesty in sentencing, transparency, and
        appellate review.


        Once the Court has determined the proper Guidelines range and decided the
        propriety of any departures, the Court then imposes an appropriate sentence
        in light of the factors set forth in 18 U.S.C. § 3553(a). Phelps, 366 F.Supp.2d
        at 586. In sentencing a defendant under these factors, the District Court may
        not presume the Guidelines range is reasonable. Gall, 552 U.S. at 50, 128
        S.Ct. 586. Instead, the Court must make an individualized assessment based
        on the facts presented." Id. The Court may impose a sentence within the
        applicable Guidelines range (after any clearly applicable departures) if such
        is consistent with the court's consideration of the § 3553(a) factors, or impose
        a non-Guidelines sentence if such is justified by the § 3553(a)
        factors. See United States v. Vonner, 516 F.3d 382, 387 (6th Cir.2008) (en
        banc). A non-Guidelines sentence need not be supported by factors that
        would have justified a departure under the mandatory pre- Booker regime.
        Departure case law, however, is helpful in determining whether a Guidelines
        sentence is appropriate and in assisting the Court in determining the
        appropriate sentence. Phelps, 366 F.Supp.2d at 586.


 F. SENTENCING PROCEDURES

        1. CALCULATING THE ADVISORY GUIDELINE RANGE

               A. Offense Level

                       The government and Mr. Verespej in his Plea Agreement on pages 4

               and 5, stipulated and agreed to the following with regard to his guideline

               offense level:


   Manufacturing Counterfeit Currency
   Base offense level T                                      15          § 2B5.1(b)(3)
   Subtotal                                                  15
               he parties agree that no other specific offense characteristics, guideline

               adjustments, or guideline departures apply.

                       Mr. Verespej does not object to, nor does he contest, any of the

               computations made by the Presentence Report writer in the offense level

               computation even though he came to the same number using a different

               computation which is set forth as follows:

                       Base Offense Level                                                  9
                                           6
Case: 5:18-cr-00653-CAB Doc #: 27 Filed: 07/11/19 7 of 12. PageID #: 115

                     Specific Offense Characteristics                                       +2
                     Specific Offense Characteristics                                       15
                     Acceptance of Responsibility                                           -2
                     Final Offense Level                                                    13

              B.     Criminal History Computation

                     Mr. Verespej submits that the Presentence Report writer correctly

              found him to have three criminal history points; therefore, he should be

              placed in Criminal History Category II.

              C.     Departures and Variances

                     Mr. Verespej in his Plea Agreement at paragraph 12 on page 4 agreed

              that “[n]either party will recommend or suggest in any way that a departure

              or variance is appropriate, either regarding the sentence range or regarding

              the kind of sentence.”

                     This issue is left solely up to the Court’s discretion to determine

              whether there is any basis to depart and/or vary from that guideline range or

              impose a sentence outside the advisory guideline range, and what sentence to

              impose.

                     Mr. Verespej submits that the Court should find that his advisory

              guideline should be computed based on offense level 13 and a Criminal

              History Category II.

       2.     IMPOSING AN APPROPRIATE SENTENCE IN LIGHT OF THE
              FACTORS SET FORTH IN 18 USC 355(A)

                     The Court must next impose an appropriate sentence in light of the

              factors set forth in 18 USC 355(a). Mr. Verespej and his counsel remind the

              Court that in sentencing him under these factors, the Court may not presume

              that the guideline range is reasonable. Gall, 522 U.S. at 50, 128 S.Ct. 586




                                         7
Case: 5:18-cr-00653-CAB Doc #: 27 Filed: 07/11/19 8 of 12. PageID #: 116

                     The Court should look at the facts presented, make an individualized

              assessment, and either impose a sentence within the applicable guideline

              range or impose a non-guideline sentence if such sentence is justified by the

              3553(a) factors.

                     A sentencing court’s “overarching duty” is to impose a “sentence

              sufficient, but not greater than necessary to comply with the sentencing

              purposes set forth in [18 U.S.C.] 3553(a)(2).” Pepper v. United States, 562

              U.S. 476, 491 (2011) (quoting 18 U.S.C. 3553(a)).

                     18 U.S.C. 3553(a) states as follows:

                     (a) Factors To Be Considered in Imposing a Sentence. —The
                         court shall impose a sentence sufficient, but not greater than
                         necessary, to comply with the purposes set forth in paragraph
                         (2) of this subsection. The court, in determining the particular
                         sentence to be imposed, shall consider—

                             (1)    the nature and circumstances of the offense and
                                    the history and characteristics of the defendant;

                             (2)    the need for the sentence imposed—

                                   (A) to reflect the seriousness of the offense, to
                                       promote respect for the law, and to provide just
                                       punishment for the offense;

                                   (B) to afford adequate deterrence to criminal
                                       conduct;

                                   (C) to protect the public from further crimes of the
                                       defendant; and

                                   (D) to provide the defendant with needed
                                       educational or vocational training, medical
                                       care, or other correctional treatment in the most
                                       effective manner;

                             (3)    the kinds of sentences available;

                             (4)    the kinds of sentence and the sentencing range
                                    established for—

                             (5)    any pertinent policy statement—
                                         8
Case: 5:18-cr-00653-CAB Doc #: 27 Filed: 07/11/19 9 of 12. PageID #: 117

                              (6)     the need to avoid unwarranted sentence disparities
                                      among defendants with similar records who have
                                      been found guilty of similar conduct; and

                              (7)     the need to provide restitution to any victims of
                                      the offense.

                       Mr. Verespej and his counsel shall only address the relevant factors as

              they pertain to his case to assist the Court in determining what type and what

              length of sentence is sufficient, but not greater than necessary, to satisfy the

              purposes of sentencing.

              Factor One: The Nature and Characteristics of the Offense and the
              History and Characteristics of the Defendant (18 USC § 3553(a)(1))

                       Mr. Veresepj is very aware that the nature and characteristics of the

              offense for which he is charged may be of great concern to this Court. To use

              a personal printer to print counterfeit money and then to pass it as if it is real

              money is wrong. But for his drug problems, he submits that he never would

              have committed this crime.

                       With regard to this factor, Mr. Verespej feels that it is important for

              the Court to know the full background of his history and characteristics

              before sentencing him.

                       Mr. Verespej was born in 1995 and at the time of sentencing he will

              be 23 years old. He only completed the 9th grade and does not have a high

              school diploma or a GED. He began working at an early age and began using

              drugs.

                       His worst background problem is his history of illegal drug use which

              began at age 17 when he started using methamphetamine and heroin. When

              he was in the drug treatment program at CAT (Community Assessment and

              Treatment Center), he reported symptoms of depression. He advised that his


                                          9
Case: 5:18-cr-00653-CAB Doc #: 27 Filed: 07/11/19 10 of 12. PageID #: 118

              depression triggers him to use drugs. He advised that he attempted suicide in

              2017 due to his depression and drug use.

                     It is clear that Mr. Verespej needs drug treatment in order to get his

              life in order because if he continues on his path of self-destruction, he will be

              added as another death statistic in the opioid crisis.

                     All of this information is being provided to the Court in order for the

              Court to be able to recommend to the Bureau of Prisons and/or to the

              supervised release officer that Mr. Verespej be placed in an appropriate

              facility where he can get the drug treatment that he desperately needs. Mr.

              Verespej needs help and hopes that this Court can help him get the treatment

              that he needs so that when he is released after serving his sentence, this same

              scenario will not happen again.

              Factor Two: The Need for the Sentence Imposed

                     a. To reflect the seriousness of the offense, to promote respect for

                         the law, and to provide just punishment for the offense;

                     b. To afford adequate deterrence to criminal conduct;

                     c. To protect the public from future crimes of the defendant; and,

                     d. To provide defendant with needed educational or vocational

                         training, medical care, or other correctional treatment in the most

                         effective manner.

                     Mr. Verespej understands that this Court has the difficult task of

              imposing a sentence upon him that incorporates and takes into consideration

              all of the foregoing provisions. He submits that this Court could impose a

              low-end guideline sentence upon him that still reflects these sentencing

              considerations.


                                          10
Case: 5:18-cr-00653-CAB Doc #: 27 Filed: 07/11/19 11 of 12. PageID #: 119

                        Mr. Verespej submits that a low-end guideline sentence would

                 accomplish the sentencing goals set forth in 18 USC 3553(a)(2)(A-D) and

                 would not demean the integrity of this Court or the goals of sentencing.

                        Mr. Verespej argues that a low-end guideline sentence would still

                 reflect the seriousness of his offenses, would promote respect for the law, and

                 would provide just punishment for his offenses.

                        Mr. Verespej acknowledges that a low-end sentence will still require

                 him to spend some time in prison. Hopefully, this time will provide him with

                 needed educational and vocational training as well as treating his drug

                 addiction issues.

                 Factor Three: The Kinds of Sentences Available

                        If the Court decides to sentence Mr. Verespej to the guideline range

                 sentence, then he must be sentenced to prison as the applicable guideline

                 range is in Zone D of the sentencing table.

                 Factor Four: The Need to Avoid Unwarranted Sentencing Disparities

                        Mr. Verespej argues that sentencing him to a low-end guideline

                 prison sentence will not be in disparity with other similarly situated

                 defendants.

  G. CONCLUSION

         Under 18 USC § 3553 (a), the Court is directed to impose a sentence that reflects the

  seriousness of the offense, promotes respect for the law, provides just punishment, deters

  others, protects the public from further crimes by Mr. Verespej, and provides rehabilitation.

  The ultimate question for this Court to decide is – what is just punishment for the crime that

  was committed by Mr. Verespej?




                                           11
Case: 5:18-cr-00653-CAB Doc #: 27 Filed: 07/11/19 12 of 12. PageID #: 120

          As counsel for Mr. Verespej, it is my position that he should receive the lowest-end

  possible guideline sentence that this Court may impose, giving him credit for the time he has

  been detained in this matter. This sentence request is based on matters previously addressed

  in this memorandum, namely: his personal history, his willingness to cooperate with the

  government, and his need for drug addiction care. The least possible sentence would be a

  sufficient sentence, but not greater than necessary to comply with the purposes of 18 USC §

  3553.

          Mr. Veresepj respectfully requests that this Court recommend that he be placed by

  the BOP at FCI Elkton or FCI Morgantown to serve his sentence.

                                             Respectfully submitted,

                                              /s. James M. Campbell
                                            JAMES M. CAMPBELL, #0004733
                                            Attorney for Defendant, John J. Verespej, Jr.
                                            2717 Manchester Road
                                            Akron, OH 44319
                                            P: (330) 745-2422
                                            F: (330) 745-2447
                                            jamescampbell@campbelllawakron.com




                                           12
